Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 2, 2019

                                      No. 04-19-00410-CV

                      COBRA ACQUISITIONS LLC and Arty Straehla,
                                   Appellants

                                                v.

             Craig CHARLES, Julian Calderas, Jr., and AL Global Services, LLC,
                                       Appellees

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI22581
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
       Appellee has filed a motion for extension of time to file its brief, requesting an extension
to August 26, 2019. We GRANT the motion. Appellee’s brief is due August 26, 2019.



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court